DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	This application is a 371 of PCT/KR2019/012217 filed 09/20/2019.
	This application also claim foreign priority benefit of REPUBLIC OF KOREA KR10-2018-0113896 filed 09/21/2018.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
	Claims 1-17 of this instant application are afforded the effective filing date of 09/20/2019.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, drawn to a method for preparing a drug delivery system in the form of microcapsules in which both a drug and nanobubbles are microencapsulated, in the reply filed on 11/17/2021 is acknowledged.
s 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups/inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.

Status of the Claims
	Claims 1-17 are pending in this instant application, of which claims 9-17 are withdrawn at this time being drawn to a nonelected groups/inventions. 
	Claims 1-8 are examined herein on the merits for patentability.

Abstract
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is noted that the abstract of the instant invention has more than 150 words. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Regarding claim 1, the parenthetical recitations “(nanobubble solution)” in the claim is indefinite because it is unclear if the text within the parenthesis are alternative limitations of the claims or merely descriptors of other elements of the claim. It is noted that [p]arenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). Claims 2-8 are also rejected as they depend from indefinite claim 1.
	As a result, claims 1-8 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wrenn et al (3 May 2012; US 2012/0109045 A1) in view of Kohama et al (21 December 2006; US 2016/0284325 A1; previously cited).
Regarding claim 1, Wrenn teaches a method of preparing a drug delivery system in the form of a microcapsules in which a drug and microbubbles are microencapsulated, the method comprising preparing a microbubble solution containing mixing oil containing microbubbles and an oil containing a drug, olive oil (an oil), dichloromethane (organic solvent), then the microbubble solution is then mixed with a PVA solution to form an emulsion and then evaporating the dichloromethane from the solution (Abstract; [0005]-[0007], [0010]-[0012], [0015], [0021], [0036]-[0037], [0064], [0070], [0073]-[0075], [0079]-[0084], [0086]-[0092], [0108], [0112]-[0113], [0120]; Examples 2 and 3). Wren teaches the microbubble solution pass through centrifugation to retrieve the microcapsules containing microbubbles and drug (Example 3). While the steps of preparing a drug delivery system in the form of a microcapsules in which a drug and microbubbles are microencapsulated are not in the same order as the claimed method, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
While Wrenn teaches the bubbles are microbubbles, it would have been obvious to generate or use nanobubbles produced known nanobubble generators pore size to produce nanobubbles that are then included in a microcapsule containing drug. Kohama 
Regarding claim 3, Wrenn and Kohama teaches the drug delivery system in the form of a microcapsules is disperse in an aqueous solution in the form of an emulsion Wrenn: [0111]-[0112], [0120], [0213] and Example 3; Kohama: [0012], [0040], [0042] and [0044]).
Regarding claim 4, Wrenn teaches the microbubble solution is passed through centrifugation to obtain microcapsules containing microbubbles and drug (Example 3).

Regarding claim 6, Wrenn teaches the drug is hydrophobic drug ([0082]-0084]).
Regarding claim 7, Wrenn teaches the drug is an active ingredient of cosmetic (i.e., lutein, zeathanin and omega-3-fatty acids) ([0083]).
Regarding claim 8, Wrenn teaches the concentration of PVA solution is 2% by weight of the aqueous solution (Example 3).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wrenn et al (3 May 2012; US 2012/0109045 A1) in view of Kohama et al (21 December 2006; US 2016/0284325 A1; previously cited), as applied to claim 1 above, and further in view of Russell et al (14 September 2017; US 2017/0259219 A1).
The method of claim 1 is discussed above, said discussion being incorporated herein in its entirety.

Regarding claim 2, Russell teaches generating nanobubbles in a liquid carrier using a nanobubble generator containing porous body with a mean pore size diameter of less than 1 µm, and the diameter of the nanobubbles can be optimize by altering the pore diameter of porous body (Abstract; [0003], [0010]-[0013], [0023], [0026], [0038], [0045]-[0047]). Russell teaches that the porous body having a mean pore size diameter of less than 1 µm produces nanobubbles with a mean diameter from about 75 nm to about 200 nm ([0010] and [0045]). 
It would have been obvious to one of ordinary skill in the art to optimize the diameter of the nanobubbles used in the microcapsules of Wrenn and Kohama by altering the pore diameter of porous body of the nanobubble generator so as to produce nanobubbles having a diameter of 50 nm to less than 200 nm, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Kohama indicated that the diameter of the nanobubbles is a freely optimizable parameter by altering the pore size diameter of the porous body used (Kohama: [0056]), and Russell provided the guidance to do so by teaching that the diameter of the nanobubbles can be optimize to a mean diameter from about 75 nm to about 200 nm by altering the pore diameter of the porous body of the nanobubble generator to a mean pore size diameter of less than 1 µm, and such resultant nanobubbles are highly stabled for a prolong period of time and in high concentration in a liquid carrier (Russell: [0010], and [0045]-[0047]). Thus, an ordinary artisan interested in maximizing the stability and longevity of nanobubbles in a liquid 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DOAN T PHAN/Primary Examiner, Art Unit 1613